*12The opinion of the Court was delivered by
O’Neall, J.
This Court concurring in the ruling below, has directed me to announce the judgment of the Court.
To enable me to assign the reasons, I have read several times Judge Munro’s opinion, and it is so entirely satisfactory, that I find it to be impossible to assign other reasons.
We, therefore, express our entire concurrence in the opinion of Judge Munro.
The motion is dismissed.
Wardlaw, Withers, Whither and Glover, JJ., concurred.

Motion dismissed.